Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 08/03/2021. By this amendment,
Claims 1, 11, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-5, 7, 9, 11-15, 17-18, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim (US 2012/0066439), in view of Jinzaki (US 2001/0014936), and in view of Daglis et al. (US 2018/0173673, hereafter Daglis)
	With respect to independent claim 1, Fillingim recites
A method, comprising: (abstract)
monitoring a bandwidth of a backend of a memory sub-system for writing data to a memory device; (the disclosure of “write buffer 320 is a ping-pong buffer where one side of the buffer is filled and then designated for transfer at an appropriate time while the other side of the ping-pong buffer is being filled” (para 0151) and “the bandwidth governor module 120 verifies whether the write bandwidth of the storage device 102 satisfies the write bandwidth target in response to adjusting execution of operations on the storage device 102”  (para 0059; see also para 0279) suggests that the method monitors the bandwidth of the write buffer #320 of the Solid-State-Storage Device #102 (fig. 1A) for transferring data to the Solid-State Storage Media #110. Thus, the write buffer #320 and corresponding control mechanism may be considered as a backend of the Solid-State Storage Device #102)
wherein the bandwidth is based at least in part on a quantity of commands processed by the backend of the memory sub-system over a duration, (disclosing the bandwidth is based at least on number of write commands issued to the data storage device in some period of time (para 0006))
 wherein the slots of the buffer are configured to receive data from the frontend for writing to the memory device by the backend; (disclosing the write buffer is to receive data from a processor of a computing system #114 for writing to the solid-state storage media #110 by the solid-state storage controller #104 (fig. 1A and relevant texts))
determining that determining the bandwidth of the write buffer of the backend satisfies one or more performance criteria that are based at least in part on performance between the memory subsystem and a host system; and (the disclosure of “the write buffer 320 is a ping-pong buffer where one side of the buffer is filled and then designated for transfer at an appropriate time while the other side of the ping-pong buffer is being filled” (para 0151) and “the bandwidth governor module 120 verifies whether the write bandwidth of the storage device 102 satisfies the write bandwidth target in response to adjusting execution of operations on the storage device 102” (para 0059; see also para 0279) suggests that the filling of the write buffer may be a factor in determining “the write bandwidth of the storage device 102 satisfies the write bandwidth target”)
using a buffer of a frontend of the memory sub-system to fill the backend that satisfies the one or more performance criteria, the buffer configured to receive data from the frontend for writing to the memory device by the backend. (disclosing the write data pipeline #106 includes an input buffer #306 and the write buffer #320 (para 0127); wherein the input buffer #306 may be sized to receive data segments at a certain rate that allows data to be written to the solid-state storage media #110 via the write data pipeline #106 (para 0133). Thus, the input buffer #306 and corresponding control mechanism may be considered as a frontend of the Solid-State Storage Device #102). The disclosure of “the rate data segments are received and 
Fillingim recites
wherein the bandwidth is based at least in part on a quantity of commands processed by the backend of the memory sub-system over a duration 
wherein the buffer are configured to receive data from the frontend for writing to the memory device by the backend
But Fillingim does not explicitly recite
wherein the bandwidth is based at least in part on a quantity of commands processed by the backend of the memory sub-system over a duration and a quantity of occupied slots of a buffer associated with a frontend of the memory sub-system
wherein the slots of the buffer are configured to receive data from the frontend for writing to the memory device by the backend
However, Dagglis discloses a method for accessing a memory (abstract), comprising facilitating the depth of a stream buffer for passing requests to the memory at the controller’s bandwidth (para 0080). The depth of the stream buffer may be considered a quantity of 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the input buffer of Fillingim, to include the method for accessing the memory of Dagglis. Therefore, the combination discloses the bandwidth is based at least in part on a quantity of commands processed by the backend of the memory sub-system over a duration and a quantity of occupied slots of a buffer associated with a frontend of the memory sub-system; and wherein the slots of the buffer are configured to receive data from the frontend for writing to the memory device by the backend. The person of ordinary skill in the art would have been motivated to apply the modification for improving the communication latency and bandwidth; and thereby improving performance of the system (Dagglis, para 0006)
Fillingim recites
using a buffer of a frontend of the memory sub-system to fill the backend that satisfies the one or more performance criteria, the buffer configured to receive data from the frontend for writing to the memory device by the backend
But Filligim does not explicitly recite
allocating a quantity of one or more slots of the buffer to the frontend of the memory sub-system based at least in part on determining that the bandwidth of the backend satisfies the one or more performance criteria

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the input buffer of write data pipeline of Fillingim, to include the method of the elastic FIFO servicing corresponding datapath of Jinzaki. 
That means the input buffer #306 of Fillingam may be modified to be used as an elastic FIFO having the elastic depth that “adaptively conforms at least to the bandwidth” of the write data pipeline #106. Thereby, elastic depth may be used to adjust a transfer rate and a processing rate of the input buffer #306, write buffer #320, and the write data pipeline #106 of Fillingim. In addition, adjusting the depth of the FIFO may be interpreted as allocating a number of slots to the FIFO for receiving data, which is used to fill the write buffer #320. The data is then transferred to the Solid-State Storage Device so that “the write bandwidth of the storage device 102 satisfies the write bandwidth target” (Fillingim, para 0059)). Therefore, the combination discloses allocating a quantity of one or more slots of a buffer to a frontend of the memory sub-system based at least in part on determining that the bandwidth of the backend satisfies the one or more performance criteria, slots of the buffer configured to receive data from the frontend for writing to the memory device by the backend. The person of ordinary skill 
Fillingim and Jinzaki recites
wherein the quantity of slots allocated for the buffer associated with the frontend is based at least in part on the bandwidth 
But Fillingim and Jinzaki does not explicitly recite
wherein the quantity of slots allocated for the buffer associated with the frontend is based at least in part on the bandwidth relative to the one or more performance criteria
However, Daglis discloses the stream buffer’s depth allocated for the node such that it would allow pushing requests at the maximum bandwidth, and that indicates that the allowance of the number of requests would at least be relative to one or more performance criteria. Thus, this method is analogous to what has been done by the combination of Filligim and Jinzaki.  
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the input buffer of Fillingim and Jinzaki, to include the method for accessing the memory of Dagglis. Therefore, the combination discloses the quantity of slots allocated for the buffer associated with the frontend is based at least in part on the bandwidth relative to the one or more performance criteria. The person of ordinary skill in the art would have been motivated to apply the modification for improving the communication latency and bandwidth; and thereby improving performance of the system (Dagglis, para 0006))


With respect to claim 2, the combination of Fillingim and Jinzaki recites
The method of claim 1, further comprising: determining a compensation parameter based at least in part on the bandwidth of the backend relative to the one or more performance criteria, (Fillingim, the disclosure of “The throttle module, in one embodiment, adjusts execution of one or more write operations on the data storage device in response to the write bandwidth of the data storage device failing to satisfy the write bandwidth target” (para 0015) suggests that the throttle module adjusts write operations in response to a bandwidth difference between the write bandwidth of the data storage device and the write bandwidth target. The bandwidth difference may be considered as a compensation parameter)
 wherein the quantity of one or more slots allocated to the frontend is based at least in part on the compensation parameter. (from the rejection for claim 1, the combination of Fillingim and Jinzaki may adjust the depth of the input buffer #306 by an amount of depth that provides the write data pipeline #106 operating at a desired bandwidth in response to “the write bandwidth of the data storage device failing to satisfy the write bandwidth target” (Fillingim, para 0015). Thus, the amount of depth, representing a number of slots, is proportional to the bandwidth difference above)

With respect to claim 3, the combination of Fillingim and Jinzaki recites
The method of claim 2, further comprising: determining the quantity of one or more slots of the buffer to allocate to the frontend based at least in part on determining the compensation parameter, (see the rejection for claim 2) wherein allocating the quantity of one or more slots is based at least in part on determining the quantity of one or more slots. (from the rejection for claim 2, the combination of Fillingim and Jinzaki allocates a number of slots to the input buffer #306 by determining the amount of depth to adjust the input buffer #306; and thereby, disclosing allocating the quantity of one or more slots is based at least in part on determining the quantity of one or more slots)

With respect to claim 4, the combination of Fillingim and Jinzaki recites
The method of claim 1, further comprising: determining that the bandwidth of the backend exceeds a performance threshold, wherein the one or more performance criteria comprises the performance threshold, and wherein allocating the quantity of one or more slots comprises allocating a first quantity of one or more slots based at least in part on the bandwidth of the backend exceeding the performance threshold, the first quantity being less than a second quantity of one or more slots allocated when the bandwidth is less than the performance threshold. (from the rejection for claim 1, the depth of the FIFO may be increased or decreased to provide a desired bandwidth for operating respective pipeline. An increase in the depth of the FIFO indicates that current bandwidth of the pipe may be less than a bandwidth requirement considered as a performance threshold. An amount of slots may be determined based on an amount of depth being increased)

With respect to claim 5, Fillingim recites
The method of claim 1, further comprising: identifying a global logical saturation, a global physical saturation, a local logical saturation, a local physical saturation, or a combination of such of the memory subsystem, wherein the bandwidth is based at least in part on the global logical saturation, the global physical saturation, the local logical saturation, the local physical saturation, or the combination of such. (the disclosure of determining the write bandwidth of the storage device approaching the write bandwidth target (para0071) suggests that corresponding memory operation using all available bandwidth of the storage device; and such situation may be interpreted as a global physical saturation)

With respect to claim 7, the combination of Fillingim and Jinzaki recites
The method of claim 1, further comprising: receiving, by the frontend and from the host system, a command to write data to the memory device of the memory sub-system; and (Fillingim, the disclosure of computer system #114 stores data in the storage device #102 (para 0049) suggests that the backend control mechanism of the storage device #102 receive a write command from the computer system #114 via the write data pipeline #106)
identifying whether one or more slots of the buffer are allocated to the frontend to receive data for write operations, wherein allocating the quantity of one or more slots of the buffer is based at least in part on identifying whether the one or more slots of the buffer are allocated. (from the rejection for claim 1, the combination of Fillingim and Jinzaki discloses allocating stot(s) to the input buffer #306 of Fillingim to receive data for write operations. In addition, Fillingim facilitates the bandwidth governor module #120 to verify “whether the write bandwidth of the storage device 102 satisfies the write bandwidth target” in response to adjusting execution of operations on the storage device 102 (para 0059; see also para 0272). That means the combination of Fillingim and Jinzaki verifies whether the write bandwidth satisfies the write bandwidth target in response to the allocation of slot(s) to the input buffer 

With respect to claim 9, the combination of Fillingim and Jinzaki recites
The method of claim 1, wherein a translation layer is configured to allocate the quantity of one or more slots to the frontend. (from the rejection for claim 1, the combination discloses allocating slot(s) for the input buffer #306; and that indicates that the allocation is performed by some function considered as a translation layer)

With respect to independent claim 11, Fillingim recites
A system, comprising: (fig. 1 and relevant texts)
a plurality of memory components; and (figs. 1A, 6A-7B, and relevant texts)
a processing device, operatively coupled with the plurality of memory components, to: (the Bandwidth Governor Module #120b may be considered as a processing device (fig. 7B and relevant texts))
monitor a bandwidth of a backend of a memory sub-system for writing data to a memory device, data to a memory device, wherein the bandwidth is based at least in part on a quantity of commands processed by the backend of the memory sub-system over a duration and a quantity of occupied slots of a buffer associated with a frontend of the memory sub-system, wherein the slots of the buffer are configured to receive data from the frontend for writing to the memory device by the backend; determine that the bandwidth of the backend satisfies one or more performance criteria that are based at least in part on performance between the memory sub-system and a host system; and allocate a quantity of one or more slots of the buffer to the frontend of the memory sub-system based at least in part on determining that the bandwidth of the backend satisfies the one or more performance criteria, wherein the quantity of slots allocated for the buffer associated with the frontend is based at least in part on the bandwidth relative to the one or more performance criteria. (similar rejection for claim 1 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Fillingim and Jinzaki recites
The system of claim 11, further comprising: the processing device further to: determine a compensation parameter based at least in part on the bandwidth of the backend relative to the one or more performance criteria, wherein the quantity of one or more slots allocated to the frontend is based at least in part on the compensation parameter. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 12)

With respect to claim 13, the combination of Fillingim and Jinzaki recites
The system of claim 12, further comprising: the processing device further to: determine the quantity of one or more slots of the buffer to allocate to the frontend based at least in part on determining the compensation parameter, wherein allocating the quantity of one or more slots is based at least in part on determining the quantity of one or more slots. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 13)

With respect to claim 14, the combination of Fillingim and Jinzaki recites
The system of claim 11, further comprising: the processing device further to: determine that the bandwidth of the backend exceeds a performance threshold, wherein the one or more performance criteria comprises the performance threshold, and wherein allocating the quantity of one or more slots comprises allocating a first quantity of one or more slots based at least in part on the bandwidth of the backend exceeding the performance threshold, the first quantity being less than a second quantity of one or more slots allocated when the bandwidth is less than the performance threshold. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 14)

With respect to claim 15, Fillingim recites
The system of claim 11, further comprising: the processing device further to: identify a global logical saturation, a global physical saturation, a local logical saturation, a local physical saturation, or a combination of such of the memory sub-system, wherein the bandwidth is based at least in part on the global logical saturation, the global physical saturation, the local logical saturation, the local physical saturation, or the combination of such. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 15)

With respect to claim 17, the combination of Fillingim and Jinzaki recites
The system of claim 11, further comprising: the processing device further to: receive, by the frontend and from the host system, a command to write data to the memory device of the memory sub-system; and identify whether one or more slots of the buffer are allocated to the frontend to receive data for write operations, wherein allocating the quantity of one or more slots of the buffer is based at least in part on identifying whether the one or more slots of the buffer are allocated. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 17)

With respect to claim 18, the combination of Fillingim and Jinzaki recites
The system of claim 11, wherein a translation layer is configured to allocate the quantity of one or more slots to the frontend. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 18)

With respect to independent claim 20, Fillingim recites
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (para 0044; see also para 0042)
monitor a bandwidth of a backend of a memory sub-system for writing data to a memory device, wherein the bandwidth is based at least in part on a quantity of commands
processed by the backend of the memory sub-system over a duration and a quantity of occupied slots of a buffer associated with a frontend of the memory sub-system, wherein the slots of the buffer are configured to receive data from the frontend for writing to the memory device by the backend; determine that the bandwidth of the backend satisfies one or more performance criteria that are based at least in part on performance between the memory sub-system and a host system; and allocate a quantity of one or more slots of the buffer to the frontend of the memory sub-system based at least in part on determining that the bandwidth of the backend satisfies the one or more performance criteria, wherein the quantity of slots allocated for the buffer associated with the frontend is based at least in part on the bandwidth relative to the one or more performance criteria.
(similar rejection for claim 1 is applied, mutatis mutandis, to claim 20)

Claims 6 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim (US 2012/0066439), in view of Jinzaki (US 2001/0014936), and in view of Daglis et al. (US 2018/0173673, hereafter Daglis) , as applied to claims 1 and 11 above, in view of Kryvaltsevich (US 2017/0285945)
With respect to claim 6, Fillingim recites
The method of claim 1, wherein monitoring the bandwidth further comprises: identifying an amount of valid blocks of a transfer unit of the memory device of the memory sub-system, wherein a capacity is based at least in part on the amount of valid blocks of the transfer unit. (disclosing the remapping module #430 performs remapping to replace damaged blocks with spare erase blocks for memory operations; and thereby, the spare erase blocks may be considered as valid blocks (para 0200; see also para 0201). The remapping indicates the method identifies an amount of erase spare blocks of the memory device; and the number of spare erase blocks may be considered as a capacity of the memory device. The remapping module #430 may be considered as a transfer unit of the memory device)
Fillingim recites
a capacity is based at least in part on the amount of valid blocks
Fillingim does not explicitly recite
the bandwidth is based at least in part on the amount of valid blocks
However, Kryvaltsevich discloses a method for throttling and scheduling memory operations (para 0006), including the host utilizing the entire bandwidth of the memory system, which is based on the number of erase blocks (para 0073; see also para 0079). Thus, this method is analogous to what has been done by Fillingim.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for remapping to replace damaged blocks with erase spare blocks of Fillingim, to include the method for determining a bandwidth of memory system based on valid blocks of Kryvaltsevich. Therefore, the combination discloses identifying an amount of valid blocks of a transfer unit of the memory device of the memory sub-system, wherein the bandwidth is based at least in part on the amount of valid blocks of the transfer unit. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of memory system (Kryvaltsevich, para 0006))

With respect to claim 16, Fillingim recites
The system of claim 11, further comprising: the processing device further to: identify an amount of valid blocks of a transfer unit of the memory device of the memory sub-system, wherein the bandwidth is based at least in part on the amount of valid blocks of the transfer unit. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 16)

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim (US 2012/0066439), in view of Jinzaki (US 2001/0014936), and in view of Daglis et al. (US 2018/0173673, hereafter Daglis), as applied to claim 1 above, in view of Kang (US 2020/0310986)
With respect to claim 8, the combination of Fillingim and Jinzaki recites
The method of claim 7, further comprising: verifying whether the one or more slots are allocated. (from the rejection for claim 7, the combination of Fillingim and Jinzaki discloses verifying whether the slot(s) has been allocated. 
The combination of Fillingim and Jinzaki recites
verifying whether the one or more slots are allocated
But the combination of Fillingim and Jinzaki does not explicitly recite
storing the data writing to the memory device in the one or more slots of the buffer based at least in part on identifying that the one or more slots are allocated
However, Kang discloses a method for allocating a slot to a buffer memory, storing data in the allocated slot (para 0108; see also para 0039), analogous to what has been done by the combination of Fillingim and Jinzaki.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for allocating slot(s) of the combination of Fillingim and Jinzaki, to include the method for allocating slot to a memory buffer of Kang. Therefore, the combination discloses storing the data writing to the memory device in the one or more slots of the buffer based at least in part on identifying that the one or more slots are allocated. The person of ordinary skill in the art would have been motivated to 

Claims 10 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim (US 2012/0066439), in view of Jinzaki (US 2001/0014936), and in view of Daglis et al. (US 2018/0173673, hereafter Daglis), as applied to claims 1 and 11 above, in view of Lee (US 2021/0064274)
With respect to claim 10, the combination of Fillingim and Jinzaki recites
The method of claim 1, wherein a slot of the buffer is configured to store some bytes of data. (the slot of the input buffer #306 may store some bytes of data)
The combination of Fillingim and Jinzaki recites
a slot of the buffer is configured to some bytes of data
But the combination of Fillingim and Jinzaki does not explicitly recite
a slot of the buffer is configured to store four kilobytes of data
However, Lee discloses a slot of a buffer may store 4 KB of data (para 0159), analogous to what has been done by the combination of Fillingim and Jinzaki.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for input buffer of the combination of Fillingim and Jinzaki, to include the method for buffer of Lee. Therefore, the combination discloses a slot of the buffer is configured to store four kilobytes of data. The person of ordinary skill in the art would have been motivated to apply the modification for 

With respect to claim 19, the combination of Fillingim and Jinzaki recites
The system of claim 11, wherein a slot of the buffer is configured to store four kilobytes of data. (similar rejection for claim 10 is applied, mutatis mutandis, to claim 19)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 08/03/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  U.S.C 35 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daglis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/

/RYAN BERTRAM/             Primary Examiner, Art Unit 2137